972 F.2d 337
76 Ed. Law Rep. 930
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Eligio CASTRO, Plaintiff, Appellant,v.NEW YORK CITY BOARD OF EDUCATION, et al., Defendants, Appellees.Eligio Castro, Plaintiff, Appellant,v.New York City Board of Education, et al., Defendants, Appellees.
Nos. 92-1357, 92-1482.
United States Court of Appeals,First Circuit.
August 4, 1992

Appeals from the United States District Court for the District of Puerto Rico
Eligio Castro on brief pro se.
Robert Abrams, Attorney General of the State of New York, and Jeffrey I. Slonim, Assistant Attorney General, on brief for appellees New York City Board of Education, et al.
O. Peter Sherwood, Corporation Counsel of the City of New York, Stephen J. McGrath, Peter J. Cahill and Kristin M. Helmers on brief for appellee New York City Board of Education.
Daniel Lopez-Romo, United States Attorney, and Rebecca Vargas-Vera, Assistant United States Attorney, on brief for appellee Secretary of the United States Department of Education.
D. Puerto Rico
AFFIRMED.
Before Breyer, Chief Judge, Campbell, Senior Circuit Judge, and Cyr, Circuit Judge.
Per Curiam.


1
We agree with the district court's February 11, 1992 opinion and affirm the judgment of dismissal substantially for the reasons stated by the district court.


2
Since the action was properly dismissed, the district court did not err in denying injunctive relief.  Consequently, the March 19, 1992 order denying injunctive relief is summarily affirmed.


3
Appellant's motion to perfect diversity jurisdiction and other requests are denied.


4
Because these appeals are frivolous, double costs are awarded to appellees.


5
Affirmed.